09/22/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: PR 06-0422


                                      PR 06-0422                            MED
                                                                           SEP 2 2 2020
 IN THE MATTER OF THE PETITION OF RUBY                                   calmtigrz-C_,odu
                                                                                        o      rt

 S. REDSHAW.                                                               State of Montana




      Ruby S. Redshaw has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of her
application for admission by motion to the State Bar of Montana. By rule, applicants for
adrnission by rnotion must provide evidence of the requisite score on an MPRE taken
"within three years preceding the date of the application for admission." Rule IV.A.3,
Rules of Adrnission. Redshaw passed the MPRE in 2014 when seeking admission to the
practice of law in the State of Utah, with a scaled score of 128. She also passed the
Washington State Bar Exarnination in 2010, which included the Washington Professional
Responsibility Examination. Redshaw is a member in good standing of the Washington
and Utah Bars, has practiced since 2010, and "has had no ethical or disciplinary issues
arise" in either State. Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Ruby S. Redshaw to waive the
three-year test requirement for the MPRE for purposes of her current application for
adrnission by rnotion to the State Bar of Montana is GRANTED.
      The Clerk shall rnail a copy of this order to Petitioner and to the Adrninistrator of
the Board of Bar Examinys at the State Bar of Montana.
      DATED this Zz- ---day of September, 2020.




                                                         Chief Justice
    _4- /4 411---
       Justices




2